DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No.16055535 and the parents of said application, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 24-27, 31-37 and 40-43 have the newly added limitations “said antibody of antigen-binding fragment having a Kd value of 1.17 X 10-8 M or lower” or “wherein the antibody or antigen-binding fragment has a Kd value ranging from 1.17 X 10-8 M to 7.68 x 10-9 M”. These newly added limitations are not supported by the parent applications.  It is noted that applicants indicate that support is found in Fig 10.  However, this figure only discloses specific Kd values and not the values in between those specific ones.  Since the current claims are directed ranges of Kd values and since the figure only provides specific Kd values, the figure does not provide any support for the ranges currently claimed.
Furthermore, claim 2 allows for mixing of CDRs from a VL of one antibody with CDRs from a VH of another antibody.  For example, the claim allows combining a VH comprising CDRs of SEQ ID NO. 2, 3 and 4 with VL comprising CDRs of SQ ID NO. 92. 93 and 94.  This is not supported by the parent applications.
Therefore, the claims 2, 24-27, 31-37 and 40-43 have a priority date of 10/30/2020.
	Claims 1, 3-23, 28, 30 and 39 have a priority date of 4/2/12. These claims do not have priority to the provisional applications because neither of the provisional applications disclose the antibodies of claim 1 (iv) and (v).
For the above reasons, the instant application is being examined as follows:
 Examined under the first inventor to file provisions of the AIA .
Examined as a continuation-in-part (CIP) of 16/055535.
Applicant is advised that merely deleting the claims or the newly added limitations from the claims will not convert the application to its pre-AIA  status because the claim amendments and the specification were filed the same day and since the claims are part of the disclosure, the disclosure, as filed on 10/30/2020, contains the newly added limitations.

Supplemental Application Data Sheet needed
Because of the above, applicants must file a supplemental ADS correcting the continuity data to indicate that the instant application is a CIP of 16/055535.


Specification
The substitute specification filed 2/18/21 has been entered.
The disclosure is objected to because of the following informalities: 
Applicant must correct the first line of the specification to indicate that the instant            application is a CIP of 16/055535.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 24-27, 31-37 and 40-43 have the newly added limitations “said antibody of antigen-binding fragment having a Kd value of 1.17 X 10-8 M or lower” or “wherein the antibody or antigen-binding fragment has a Kd value ranging from 1.17 X 10-8 M to 7.68 x 10-9 M”. These newly added limitations are not supported by specification.  Since the amendment to the claims were filed the same day as the application, applicant is permitted to insert the newly added limitations into the specification.  
Claim 2 allows combining a VH comprising CDRs of SEQ ID NO. 2, 3 and 4 with VL comprising CDRs of SQ ID NO. 92. 93 and 94.  Thus, the claim allows for mixing of CDRs from a VL of one antibody with CDRs from a VH of another antibody.  This mixing of CDRs is not supported by specification.  Since the amendment to the claims were filed the same day as the application, applicant is permitted to insert the newly added limitations into the specification.  

Information Disclosure Statement
	The IDS filed 10/30/2020 has been considered and an initialed copy of the PTO-1449 is enclosed.
Drawings
	The drawings filed 10/30/2020 and the replacement drawings filed 2/13/21 have been entered.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to previous claims in the alternative.  See MPEP § 608.01(n).  Accordingly, the claim 23 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim is confusing because of the terminology “wherein the antibody specifically binds to …RMFPNAPYL…bound to HLA-A2, optionally wherein the WT1 peptide is bound to HLA-A-A0201.”  The claim requires that the antibody bind to RMFPNAPYL which is bound to HLA-A-2.  Thus, the wherein clause renders claim confusing because it indicates that RMFPNAPYL be optionally bound to the HLA.  The peptide cannot be bound and then optionally bound at the same time.



Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of an antibody containing all 6 CDRs in their proper order, does not reasonably provide enablement for antibodies which mix and match CDRs (i.e. mix and match VH and VL regions).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''
The specification discloses only intact antibodies that bind WT1 peptide bound to HLA-A2 or antibodies containing all 6 CDRs in their proper order.  The specification does not enable an antibody which does not contain 6 CDRs (not in the proper order) and bind antigen.  For example, the claim, as currently written, allows combining a VH comprising CDRs of SEQ ID NO. 2, 3 and 4 with VL comprising CDRs of SQ ID NO. 92. 93 and 94.  Thus, the claim allows for mixing of CDRs from a VL of one antibody with CDRs from a VH of another antibody.
The claims encompass antibodies which do not contain a full set of 6 CDRs in their proper order.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody fragment containing fewer than 6 CDRs, resulting in a humanized antibody that retains the antigen specificity of the parental non-human antibody.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody as broadly as is claimed.
Therefore, in view of the lack of guidance in the specification and in view of the discussion above one of skill in the art would be required to perform undue experimentation in order to practice the claimed invention as it pertains to a method of producing an antibody fragment.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.


Claims 24-26, 31-37, 40-41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

Applicant claims methods of detecting WT1 using antibody that binds WT1, methods of treating a subject having WT1-positive disease using antibodies that binds WT1 or nucleic acids which encode antibodies that bind WT1 and methods of killing a WT1 positive cell using anti-WT1 antibody.
 The anti-WT1 antibodies are described solely in terms of function—i.e. binding WT1 peptide.  The only examples provided in the specification are for antibodies EXT002-3, EXT002-5, EXT002-13, EXT002-15, EXT002-18 and EXT002-23.  However, these antibodies do not provide a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of a representative number of species falling within the genus sufficient to distinguish the genus from other materials.  Merely describing the antigen provides no information about the anti-WT1 antibody.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   It has long been established that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In 1979, Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  More recently, D’Angelo et al, Frontiers in Immunology vol. 9 p. 1 (2018) shows that antibodies bind their targets using diversified loops (CDRs)  and, of the 6CDRs, HCDR3 is the most diverse.  D’Angelo et al examined one CDR in depth and concluded that HCDR3 generated many different VDJ rearrangements (abstract and entire reference).  They conclude “that a specific HCDR3 will only define a particular binding specificity within a very narrow structurally appropriate context: i.e. HCDRs is necessary, but is insufficient to define specific anti-binding properties unless combined with appropriate VL and VL germline genes” (page 8, second column). Thus, binding is highly specific to HCDR3 and VH and VL combinations.  A generic disclosure of “antibody” with only one example, does not provide a representative number of examples to show that applicant had possession of the claimed invention at the time of filing.
In view of the aforementioned case law, the state of the art and in view of the lack of a representative number of examples representing the genus of anti-WT1 antibodies, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26, 31-34, 40-41 and 43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gaiger et al US 2009/0312403.
Applicant is reminded that these claims have priority to 10/30/2020.
This reference discloses WT1 peptide of SEQ ID NO. 293 which is applicant’s SEQ ID NO. 1 (paragraph 11) and antibodies to the peptide (para 93+). The reference discloses the use of the antibody for the detection of WT1 expression (i.e. detecting the WT1 peptide) and wherein the antibody is labeled (summary, para 93-114, 209-234 and entire reference).  In paragraphs 108-110 and 187-201, the reference discloses the use of the antibodies as therapeutics and that these antibodies can be linked to therapeutic agents when used as therapeutics (the treatment reads on killing WT1+ cells).  The diseases to be treated include leukemia (ALL, CML, AML), MDS or gastrointestinal, lung and breast cancer (para 193).  
Since the antibodies bind to SEQ ID NO. 293 and since this is applicant’s SEQ ID NO. 1, it is inherent that these antibodies would bind to the WT peptide when the peptide is attached to HLA-A0201.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is inherent that the Kd of the antibodies of the reference are the same as those claimed by applicant.  



Claim(s) 2, 31-33, 40 and 42-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scheinberg et al US 2016/0369006.
Applicant is reminded that these claims have priority to 10/30/2020.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 20, 21and 22; and a light chain (LC) variable region comprising LC-CDR1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 26, 27 and 28 or a VH and VL comprising SEQ ID NOS: 32 and 34 or SEQ ID NO. 36 are from clone EXT002-5.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 56, 57 and 58; and a light chain (LC) variable region comprising LC-CDR 1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 62, 63 and 64 or a VH and VL comprising SEQ ID NOS: 68 and 70; or (C) SEQ ID NOS: 72 are from clone EXT002-15.
It is also noted that antibodies of claim 2 read on antibodies from clones EXT002-3, EXT002-5, EXT002-13, EXT002-15, EXT002-18 and EXT002-23. 
	Scheinberg et al disclose anti-WT1 antibodies to RMFPNAPYL from clones EXT002-3, EXT002-5, EXT002-13, EXT002-15, EXT002-18 and EXT002-23 (Tables 1-6, respectively—sequences in these tables read on the claimed sequences) and the use of the antibodies from the clones in the treatment (reads on killing WT1+ cells) of WT1 diseases including chronic myelocytic leukemia, multiple myeloma (MM), acute lymphoblastic leukemia (ALL), acute myeloid/myelogenous leukemia (AML), myelodysplastic syndrome (MDS), mesothelioma, ovarian cancer, gastrointestinal cancers, breast cancer, prostate cancer and glioblastoma (summary, para 92 and entire reference).  
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is inherent that the Kd of the antibodies of the reference are the same as those claimed by applicant.  



Claim(s) 2, 24-27, 31-37 and 40-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scheinberg et al US 9074000.
Applicant is reminded that these claims have priority to 10/30/2020.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 20, 21and 22; and a light chain (LC) variable region comprising LC-CDR1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 26, 27 and 28 or a VH and VL comprising SEQ ID NOS: 32 and 34 or SEQ ID NO. 36 are from clone EXT002-5.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 56, 57 and 58; and a light chain (LC) variable region comprising LC-CDR 1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 62, 63 and 64 or a VH and VL comprising SEQ ID NOS: 68 and 70; or (C) SEQ ID NOS: 72 are from clone EXT002-15.
It is also noted that antibodies of claim 2 read on antibodies from clones EXT002-3, EXT002-5, EXT002-13, EXT002-15, EXT002-18 and EXT002-23. 
	Scheinberg et al disclose anti-WT1 antibodies to RMFPNAPYL from clones EXT002-3, EXT002-5, EXT002-13, EXT002-15, EXT002-18 and EXT002-23 (Tables 1-6, respectively-- sequences in these tables read on the claimed sequences) and the use of the antibodies (alone or conjugated to an agent) from the clones in the treatment (reads on killing WT1+ cells) of WT1 diseases including chronic myelocytic leukemia, multiple myeloma (MM), acute lymphoblastic leukemia (ALL), acute myeloid/myelogenous leukemia (AML), myelodysplastic syndrome (MDS), mesothelioma, ovarian cancer, gastrointestinal cancers, breast cancer, prostate cancer and glioblastoma (summary, col. 29-30 and entire reference).  The reference also discloses methods of using nucleic acids which encode the antibodies in the treatments of the cancers (col. 4, lines 15-32).  The reference also discloses methods of using the antibodies for detecting WT1 peptide  bound to HLA-A2 (col. 30-35).  The Kd for the antibodies are 1.17 X 10-8 M and 7.68 x 10-9 M (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24-27, 31-34 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiger et al US 2009/0312403 in view of Scheinberg et al US 2016/0369006.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 20, 21and 22; and a light chain (LC) variable region comprising LC-CDR1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 26, 27 and 28 or a VH and VL comprising SEQ ID NOS: 32 and 34 or SEQ ID NO. 36 are from clone EXT002-5.
It is noted that antibodies having a heavy chain (HC) variable region comprising HC-CDR1, HC-CDR2 and HC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 56, 57 and 58; and a light chain (LC) variable region comprising LC-CDR 1, LC-CDR2 and LC-CDR3 respectively, comprising amino acid sequences SEQ ID NOS: 62, 63 and 64 or a VH and VL comprising SEQ ID NOS: 68 and 70; or (C) SEQ ID NOS: 72 are from clone EXT002-15.
	Gaiger et al has been discussed above.
	The only difference between the reference and the instant set of claims is the antibodies being from clone EXT002-5 and EXT002-15.
	Scheinberg et al disclose anti-WT1 antibodies to RMFPNAPYL from clones EXT002-5 and EXT002-15 (Table 2 and 4, respectively-- sequences in these tables read on the claimed sequences) and the use of the antibodies from the clones in the treatment of WT1 diseases (reads on killing WT1+ cells)  including chronic myelocytic leukemia, multiple myeloma (MM), acute lymphoblastic leukemia (ALL), acute myeloid/myelogenous leukemia (AML), myelodysplastic syndrome (MDS), mesothelioma, ovarian cancer, gastrointestinal cancers, breast cancer, prostate cancer and glioblastoma (summary, para 92 and entire reference).  
	Since Scheinberg et al disclose anti-WT1 antibodies to RMFPNAPYL from clones EXT002-5 and EXT002-15 and the use of the antibodies from the clones in the treatment of WT1 diseases including chronic myelocytic leukemia, multiple myeloma (MM), acute lymphoblastic leukemia (ALL), acute myeloid/myelogenous leukemia (AML), myelodysplastic syndrome (MDS), mesothelioma, ovarian cancer, gastrointestinal cancers, breast cancer, prostate cancer and glioblastoma and since Gaiger et al discloses antibodies to RMFPNAPYL and their use in the treatment of the same cancers as Scheinberg et al and for detection of WT1 peptide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Scheinberg et al in the methods of Gaiger et al with the expected benefit of treating the cancers or detecting the peptide.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is expected that the Kd of the antibodies of the reference are the same as those claimed by applicant.  

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 5-14, 21-22, 28, 30 and 39 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11, 15-16, 21-22 and 30 of prior U.S. Patent No. 9074000. This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-22, 24-28, 30-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9074000. 
This patent is the great, great grandparent of the instant application.  Therefore, all of the sequences in the patent and the instant application are the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent are narrower in that they are limited to specific antibodies whereas the method claims in the application are directed to generic and specific antibodies.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is expected that the Kd of the antibodies of the reference are the same as those claimed by applicant.  



Claims 1-4, 7-9, 10, 13-22, 24-27, 30-33, 39-40 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9540448.
This patent is the great grandparent of the instant application.  Therefore, all of the sequences in the patent and the instant application are the same.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to same antibodies with the same CDRs, VH and VL and scFv.  Both sets of claims are also directed to methods of treating the same WT1 positive diseases using said antibodies.
  With respect to claims 13-22 of the instant application, claims 4-5 of the patent are directed to engineered cells which produce the antibody. This would read on nucleic acid sequences encoding the antibody, vectors comprising said nucleic acids and cells to express the antibody. 
 In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for detecting WT1 (see summary), which is the same as in the instant application.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is expected that the Kd of the antibodies of the reference are the same as those claimed by applicant.  




Claims 1-4, 7-9, 24-27, 30-33, 40 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,858,444.
This patent is the parent of the instant application.  Therefore, all of the sequences in the patent and the instant application are the same.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the patent are directed to bispecific antibodies wherein the first antigen binding portion binds WT1 peptide RMFPNAPYL and is the same as the antibodies of instant claim 1.  In other words, the antibody of claim 1 (a)-(f) of the patent is the same as the antibody of claim 1 (A) (i)-(vi) of the instant application.  Thus, it is clear that the claims of the patent anticipate the present claims because the antibody of the bispecific anticipates the antibody of the instant set of claims.
In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for detecting WT1 (see summary), which is the same as in the instant application.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is expected that the Kd of the antibodies of the reference are the same as those claimed by applicant.  




Claims 1-4, 7-10, 13-22, 30-33, 39-40 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,239,952.
The SEQ ID NO. in the patent and the instant application are the same.
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the patent are directed to recombinant bispecific antibodies wherein the first antigen binding portion is the same as the antibodies of instant claim 1.  In other words, the antibody of claim 1 (A) (1)-(5), (B) and (C) of the patent is the same as the antibody of claim 1 (A) (i)-(vi). (B) and (C) of the instant application.  Thus, it is clear that the claims of the patent anticipate the present claims because the antibody of the bispecific anticipates the antibody of the instant set of claims.
In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of “recombinant” and col. 33 indicates that these recombinant antibodies are expressed.  This would read on nucleic acid sequences encoding the antibody, vectors comprising said nucleic acids and cells to express the antibody. 
 In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for killing WT1 cells and for treating WT1 positive diseases, such as ALL, MM, AML, MDS, CML, mesothelioma, gastrointestinal, breast, prostate cancers or glioblastoma (see summary), which is the same as in the instant application.
With respect to the Kd values, since the reference is the using the same antibody as applicant for the detection or treatment of the same disease as applicant, it is expected that the Kd of the antibodies of the reference are the same as those claimed by applicant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643